Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to remarks filed 4/21/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-1 and 22) is/are rejected under 35 U.S.C. 102(a-1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nitu et al (10096183, hereinafter — Nitu).
Regarding claims 1, 12 and 22: Nitu discloses an electronic device (mobile/smart device, col. 2, lines 2-7 of Nitu), comprising:
a touchscreen, wherein the touchscreen comprises a touch-sensitive surface and a display (col. 16, lines 56-59 of Nitu);
a communications interface: (col. 3, lines 1-3 of Nitu);
a positioning apparatus (col. 2, lines 58-59 of Nitu);
one or more processors (col. 2, lines 67 of Nitu);
one or more memories; and
one or more computer programs, wherein the one or more computer programs are stored in the one or more memories (col. 4, lines 46-49 of Nitu);
the communications interface is configured to obtain a delivery message of a first package sent by a server, wherein the delivery message comprises pickup (col. 5, lines 8-15 of Nitu) information of the first package and location information of a locker in which the first package is placed, and the pickup information is configured for opening a pickup box in which the first package is placed in the locker (col. 2, lines 17-20 of Nitu);
the processor is configured to determine a first area based on the location information, wherein the locker is located in the first area (col. 21, lines 25-29 of Nitu);
the touchscreen is configured to display a pickup function item when the electronic device enters the first area (col. 21, lines 29-35 of Nitu); and
the communications interface is further configured to send a locker opening request to the server when a user triggers the pickup function item, wherein the locker opening request comprises the pickup information of the first package, and the pickup information is configured for opening the pickup box in which the first package is placed in the locker (col. 2, lines 55-64 and col. 14, lines 19-37 of Nitu). Thus, Nitu discloses the obvious algorithm for pick-up or delivery serve capability in the reconfigurable smart lock system.
Regarding claims 13: Nitu teaches that wherein the touchscreen is further configured to: display an automatic locker opening prompt if the electronic device does not display a locker opening interface, wherein the locker opening interface comprises the pickup function item; and switch to the locker opening interface when the user enters a preset operation for the automatic locker opening prompt (col. 16, lines 56-59; col. 17, lines 32-34 and col. 17, lines 48-54 of Nitu). Thus, Nitu discloses algorithm that implemented in a mobile/smart device with a software in a data storage via a server for controlling the access of a lock system.
Regarding claims 14: Nitu teaches that wherein the processor is further configured to: when the electronic device leaves the first area, hide the pickup function item on the touchscreen; or when the electronic device leaves the first area, set the pickup function item to a state in which the electronic device cannot interact with the user (col. 17, lines 54-67 of Nitu).
Regarding claim 15: Nitu teaches that wherein the positioning apparatus is configured to obtain current location information of the electronic device; and the processor is further configured to: determine whether the current location information of the electronic device is in the first area; and indicate the communications interface to send the locker opening request to the server if the current location information of the electronic device is in the first area (col. 18, lines 15-27 of Nitu).
Regarding claim 16: Nitu teaches that wherein the touchscreen is further configured to display warning information if the current location information of the electronic device is outside the first area, wherein the warning information is configured for prompting the user with a risk of opening the pickup box in which the first package is located (col. 18, lines 20-25 of Nitu).
Regarding claim 17: Nitu teaches that wherein the processor is further configured to the pickup function item; and switch to the locker opening interface when the user enters a preset operation for the automatic locker opening prompt (col. 16, lines 56-59; col. 17, lines 32-34 and col. 17, lines 48-54 of Nitu). Thus, Nitu discloses algorithm that implemented in a mobile/smart device with a software in a data storage via a server for controlling the access of a lock system.
Regarding claim 18: Nitu teaches that wherein the processor is further configured to: when the electronic device enters the second area again, determine whether the pickup reminder is operated; if the pickup reminder is operated, cease to display the pickup reminder; and if the pickup reminder is not operated, indicate the touchscreen to display the pickup reminder again (col. 21, lines 38-52 of Nitu).
Regarding claim 19: Nitu teaches that wherein the touchscreen is further configured to display a pickup notification of the first package based on the delivery message (col. 21, lines 46-52 of Nitu).
Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. Regarding Nitu: applicant asserts that Nitu failed to discloses the capability of the pick-up feature. Applicant is directed to col. 2, lines 17-20 of Nitu where Nitu describes obvious pick-up service capability with notifications between server and end used device and vise-verse thereof. Thus, matches the applicant’s assertions. Therefore, the rejection of the claims stands.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. WONG/Primary Examiner, Art Unit 2689